Citation Nr: 1827233	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  18-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for right hip degenerative arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for postoperative deviated nasal septum with chronic sinusitis.


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1965 to April 1972.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2017 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for right hip degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's postoperative deviated nasal septum with chronic sinusitis is not manifested by 3 or more incapacitating episodes per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a deviated nasal septum with chronic sinusitis are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.97, Diagnostic Codes 6502-6513 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Deviated nasal septum is rated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6502.  A 10 percent rating, the maximum rating under Diagnostic Code 6502, is warranted for greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  Chronic sinusitis of the different sinuses are rated under 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, and these Diagnostic Codes are rated under the General Rating Formula for sinusitis.  

Analysis 

The Veteran contends that he is entitled to an increased rating for his chronic sinusitis because he experiences 6 or more non-incapacitating episodes, including headaches, each year.  See February 2018 VA Form 9. 

In August 2016, the Veteran reported his sinusitis had worsened and he experienced headaches and pressure sensation.  See August 2016 Statement In Support of Claim. The Veteran was afforded a VA examination in October 2016.  The Veteran was diagnosed with both a deviated nasal septum and chronic sinusitis.  The examiner concluded that the Veteran had maxillary sinusitis.  The examiner indicated the Veteran experienced episodes of sinusitis with headaches and other symptoms, which the examiner reported were episodes of clear liquid draining twice a year.  The examiner indicated the Veteran did not experience pain or tenderness of the affected sinus, purulent discharge or crusting.  The examiner reported the Veteran had one non-incapacitating episode over the prior 12 months, and had not experienced an incapacitating episode.  The examiner reported the Veteran had endoscopic sinus surgery along with septoplasty in 2008.  The examiner opined the Veteran has done quite well since the surgery. 

Diagnostic Code 6513 provides that chronic maxillary sinusitis warrants a 10 percent evaluation where there are 1 or 2 incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned where there are 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or when there is near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The regulation defines an incapacitating episode as one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513. 

It is noted that the criteria for a higher evaluation are both conjunctive and disjunctive; in this regard, the criteria distinguishes between non-incapacitating episodes and incapacitating episodes.  In the case of non-incapacitating episodes each criterion identified must be met to some extent at the very least.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  Both the 30 percent and 50 percent ratings under Diagnostic Code 6513 require headaches, pain "and" either purulent discharge "or" crusting.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for sinusitis.  Neither the lay nor the medical evidence more nearly reflects 3 or more incapacitating episodes per year of sinusitis requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.7.  The Board finds the totality of the medical evidence of record does not indicate the Veteran's chronic sinusitis has been manifested by incapacitating episodes requiring antibiotic treatment, or three to six non-incapacitating episodes of sinusitis per year characterized by purulent discharge and sinus pain at any time.
The Board has fully considered the Veteran's lay statements.  The Board finds the Veteran's reports of symptomatology to be credible and competent.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, neither the lay nor the objective medical evidence more nearly approximates the criteria for the next higher rating.  The Board acknowledges the Veteran's report of experiencing six or more non-incapacitating episodes including headaches.  However, the presence of headache symptoms in the absence of the other rating criteria is insufficient to establish that the Veteran's disability more nearly meets the criteria for the next higher rating. The VA examiner indicated the Veteran did not experience pain or tenderness of the affected sinus, purulent discharge or crusting.  See October 2016 VA examination report.  No evidence to the contrary has been presented that the Veteran experienced these symptoms. 

As there is no distinct period where the disability more nearly met the criteria for a higher evaluation, a staged disability rating is not warranted.  As the preponderance of the evidence is against the claim, there is no doubt to resolve and the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent for service-connected deviated nasal septum with chronic sinusitis is denied.


REMAND

The Veteran contends that he is entitled to service connection for right hip degenerative arthritis.  Based on a review of the December 2016 VA examination report, the Board finds that an additional examination and opinion is necessary before adjudicating the Veteran's claim.

During the December 2016 VA examination, the examiner opined that he would have to speculate to comment on the relationship between the Veteran's knee disability and his hip disability due to the Veteran's history of participation in triathlons for years, a fact the Veteran disputes.  The examiner opined that it was less likely than not that the Veteran's hip disability was proximately due to the Veteran's service-connected knee disability because his gait was not severe, the post-service history of triathlons, and the process of natural aging.  However, the examiner does not provide a detailed rationale, including addressing why the Veteran's left hip findings were normal, and pain and loss of range of motion were only found in the right hip if aging was the cause.  In the January 2017 Statement in Support of Claim contentions, the Veteran raised inconsistencies and other issues regarding the adequacy of the examination. 

Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet App. 303, 311   (2007).  Inadequate examinations and opinions include those that provide insufficient supporting rationale or contain only data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion).  The Board finds the December 2016 VA examination was inadequate due to its conclusory rationale.

Accordingly, the case is REMANDED for the following action:

(Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  

2.  Thereafter, schedule the Veteran for a VA examination to clarify and/or determine the nature and etiology of the Veteran's right hip disability.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:

The examiner should identify, with specificity, all diagnoses pertinent to the Veteran's claimed right hip disability that have been rendered at any time during the appeal period.  For each diagnosed hip disability, the examiner is asked to provide the following:  

a.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed right hip disability manifested in, or is otherwise etiologically related to his active duty service.  

b.  The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's claimed right hip disability was caused or aggravated by any service-connected  disability.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

To the extent possible, the examiner should reconcile any opinion offered with the Veteran's January 2017 contentions. 

The examiner should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  A complete rationale should be provided for any opinion expressed. 

3.  	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


